TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00075-CR







Armando Munoz a/k/a Armando Munoz Garcia, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT


NO. CR-92-0474, HONORABLE GARY L. STEEL, JUDGE PRESIDING






PER CURIAM

Armando Munoz seeks to appeal from an order revoking community supervision.
The clerk's record contains a written waiver of appeal signed by appellant and his attorney.  This
document reflects a knowing and voluntary waiver of the right to appeal, and was signed on the
day sentence was imposed in open court.  A defendant who knowingly and intelligently waives
his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex.
Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in
the record to indicate that appellant sought or obtained the permission of the trial court to pursue
this appeal.



The appeal is dismissed.


Before Chief Justice Aboussie, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   March 2, 2000

Do Not Publish